                      Case 1:19-cv-11861-MKV Document 102 Filed 06/17/21 Page 1 of 2
   McGuireWoods LLP
        888 16th Street
Washington, D.C. 20006
  Phone: 202.857.1700
     Fax: 202.857.1737
www.mcguirewoods.com


 George J. Terwilliger III                                                                                                                           gterwilliger@mcguirewoods.com
   Direct: 202.857.2473                                                                                                                                           Fax: 202.828.2965


                                                                            June 17, 2021
        Via ECF
        The Hon. Mary Kay Vyskocil
        United States District Court
        Southern District of New York
        500 Pearl Street, Room 2230
        New York, NY 10007

                    Re:         Broidy, et al. v. Global Risk Advisors EMEA Ltd., et al., No. 1:19CV11861
                                Plaintiffs’ Reply in Support of Letter Motion for In Camera Review

        Dear Judge Vyskocil:

                On behalf of Plaintiffs Elliott Broidy and Broidy Capital Management, LLC, and pursuant
        to the Court’s Order of June 8 (ECF No. 100), we submit this reply in support of Plaintiffs’ letter
        motion to submit a signed declaration in camera review.

                Plaintiffs offered to submit an affidavit from a corporate whistleblower that supports the
        Plaintiffs’ Motion To Amend and the proposed Second Amended Complaint. Due to serious and
        legitimate concerns for personal safety on the part of the whistleblower if the whistleblower were
        identified at this early stage of the proceedings, the affidavit was offered for in camera review.
        Defendants have little to say in response to the security and safety concerns outlined in the motion;
        instead, Defendants criticize the proposed amended complaint. Much of this is premature and
        unrelated to issue of in camera review.

                First, Defendants parse the language of the declarant’s statements and complaint that it
        does not connect GRA to the hacking. The declarant, however, expressly states that “GRA was
        responsible for the hacking.” ECF No. 97-1, Ex. A ¶ 6. The declaration states definitively, that “I
        have personal knowledge about the matters stated in this declaration” – which includes the
        description of Kevin Chalker and GRA as “engaged in physical and electronic surveillance of
        Broidy,” and that Chalker and GRA “took steps to hide and destroy” evidence of hacking. Id.
        Thus, Defendants’ are wrong to claim the declaration “does not supply any missing link between
        an alleged hack and Defendants.” ECF No. 101 at 1. Challenges to the sufficiency of Complaint
        allegations are premature and should be raised in the motion for leave to amend context.

                Second, Defendants miss the mark by arguing that the Court should reject the declaration
        because it does not forensically connect GRA to the hacking via IP addresses. The declaration is a
        sworn statement of a witness with personal knowledge that GRA conducted the hacking in
        question. See Tyan, Inc. v. Garcia, 2016 WL 7655790 (C.D. Cal. May 19, 2016) (hacking claim
        supported by witness evidence). Defendants concede that the allegations in the complaint “enjoy
        the presumption of truth” at this stage. Id. at 2. Allegations in the complaint drawn from witnesses
        with firsthand knowledge are entitled to at least equal weight as forensic evidence. E.g. Integrated

           Atlanta | Austin | Baltimore | Brussels | Charlotte | Charlottesville | Chicago | Dallas | Houston | Jacksonville | London | Los Angeles - Century City
              Los Angeles - Downtown | New York | Norfolk | Pittsburgh | Raleigh | Richmond | San Francisco | Tysons | Washington, D.C. | Wilmington
           Case 1:19-cv-11861-MKV Document 102 Filed 06/17/21 Page 2 of 2




Bus. Tech., LLC v. Netlink Solutions, LLC, 2016 WL 4742306 (N.D. Okla. Sept. 12, 2016)
(hacking claim advanced past motion to dismiss without forensic connection to IP addresses). And
again, the sufficiency of the complaint is not yet ripe for argument.

        Third, Defendants erroneously argue that Plaintiffs’ lawyers are attempting an end-run
around Rule 11 by relying on a witness declaration. This argument ignores dozens of allegations
in the proposed Second Amended Complaint, all of which are certified under Rule 11. See, e.g.,
ECF No. 97-1 ¶¶ 116 (“Chalker told GRA personnel that Chalker and GRA were responsible”),
117 (“Chalker also told GRA personnel that Chalker, Garcia, and Courtney Chalker had destroyed
electronic devices and other materials containing evidence of the Broidy/BCM hacking”), 118
(“Chalker and GRA also directed the electronic and physical surveillance of Broidy”), 178 (“GRA
and Chalker … directed and controlled the hacking”), 196 (“GRA and Chalker … directed and
controlled the hacking”). If Defendants believe they have a valid challenge to these allegations
under Rule 11, they should make it, rather than threatening to do so. See Rush v. McDonald’s
Corp., 966 F.2d 1104, 1123 (7th Cir. 1992) (“The district court judge should not tolerate turning
the Rule 11 motion into a method of intimidation.”).

        Fourth, Defendants cite case law that is inapposite. Unlike here, In re Initial Pub. Offering
Sec. Litig., 220 F.R.D. 30, 32 (S.D.N.Y. 2003) centered on a protective order in the context of an
interrogatory and motion to compel the identity of corporate whistleblowers. This is not a
protective order motion. Defendants’ reliance on Schiller v. City of N.Y., Nos. 04 Civ. 7922, et al.,
2008 WL 186203 (S.D.N.Y. Jan. 22, 2008), is equally misplaced. There, unlike here, the other
party consented to the submission of documents for in camera review. See Schiller, 2008 WL
186203 at *2. No ex parte conversation with the Court would be necessary if Defendants would
similarly consent to in camera review. Finally, Mitchell v. Fishbein, No. 01 Civ. 2760, 2007 WL
2669581 (S.D.N.Y. Sept. 13, 2007), does not show that in camera review should always be equated
to the “Star Chamber.” ECF No. 101 at 2. That pejorative is misguided in this case. Plaintiffs are
not asking the Court to make any rulings without Defendants’ participation. Plaintiffs, facing
Defendants threats for Rule 11 sanctions should they consider filing an amended complaint, have
simply offered to submit the declaration for the Court to verify that it was validly signed and
attested to under penalty of perjury, given serious and substantial security concerns for the
whistleblower. This follows precisely the same procedures approved by other courts, see, e.g., Doe
v. Google LLC, No. 20-cv-7502-BLF, 2020 WL 6460548 (N.D. Cal. Nov. 3, 2020).1

       For all these reasons, we ask the Court to grant Plaintiffs’ motion. Thank you for your
consideration of this matter.
                                           Respectfully submitted,

                                                         /s/ George J. Terwilliger III



1
  In a single sentence at the end of their letter, Defendants refer to Rule 12(f), which allows the Court to strike a
pleading that is (i) redundant, (ii) immaterial, (iii) impertinent, or (iv) scandalous. “It is well settled,” however, “that
issues adverted to in a perfunctory manner, unaccompanied by some effort at developed argumentation, are deemed
waived.” Toshiba Corp. v. Am. Media Int’l, LLC, No. 12 Civ. 800, 2012 WL 3822759, at *2 (S.D.N.Y. Sept. 4, 2012)
(internal quotation marks omitted). Defendants do not explain or seriously argue any grounds for striking. The affidavit
should stand.

                                                             2
